1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JEREMY E. SIGAL et al.,                               Case No. 2:19-cv-01215-GMN-VCF
4                                           Plaintiffs                     ORDER
5            v.
6     WENDY REMMERS et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Pro se Plaintiffs Jeremy E. Sigal and Stephanie L. Sibley bring this civil-rights

11   action under 42 U.S.C. § 1983. (ECF No. 1). Plaintiff Sibley is a former prisoner of the

12   Nevada Department of Corrections but is no longer incarcerated. Plaintiff Sibley does not

13   appear to be an inmate. Plaintiffs have paid the $400 filing fee for a civil action. (ECF

14   No. 1-5). In light of Plaintiffs’ non-incarceration and payment of the filing fee, the Court is

15   no longer required to screen this case. See generally 28 U.S.C. § 1915A (the plaintiff is

16   no longer a prisoner within the meaning of the statute); see Olivas v. Nevada ex rel. Dep’t

17   of Corr., 856 F.3d 1281, 1282 (9th Cir. 2017) (holding that “28 U.S.C. § 1915A applies

18   only to claims brought by individuals incarcerated at the time they file their complaints”).

19   This case will now proceed onto the normal litigation track.

20   II.    CONCLUSION

21          For the foregoing reasons, it is ordered that this case will proceed on the normal

22   litigation track.

23          It is further ordered that Plaintiffs must perfect service within ninety (90) days from

24   the date of this order pursuant to Fed. R. Civ. P. 4(m).

25
                         18 day of July 2019.
            DATED THIS _____
26
27
28                                                       Gloria M. Navarro, Chief Judge
                                                         United States District Court
